J-S25023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 THOMAS JEFFERSON BEAL                   :
                                         :
                    Appellant            :   No. 165 WDA 2022

           Appeal from the PCRA Order Entered January 21, 2022
    In the Court of Common Pleas of Fayette County Criminal Division at
                      No(s): CP-26-CR-0002208-2015


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                         FILED: OCTOBER 3, 2022

      Appellant, Thomas Jefferson Beal, appeals from the order entered in the

Court of Common Pleas of Fayette County dismissing his third petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46.

After careful review, we affirm.

      On May 3, 2016, a jury convicted Appellant of Burglary, Criminal

Trespass, and Criminal Mischief for burglarizing a market in November 2015.

The court sentenced Appellant to 46 to 240 months’ incarceration. On April

10, 2017, this Court affirmed Appellant’s judgment of sentence, and Appellant

did not seek review by our Supreme Court. Commonwealth v. Beal, No. 899

WDA 2016 (Pa. Super. filed Apr. 10, 2017).

      Appellant filed two PCRA Petitions that failed to garner relief. On

December 22, 2021, Appellant pro se filed the instant PCRA Petition. He raised

two substantive claims: (1) layered ineffectiveness of trial and PCRA counsel
J-S25023-22



related to a trial discovery issue; and (2) after-discovered evidence consisting

of discrepancies between a video played at trial and the version contained in

the trial court record.1 Appellant did not plead any exception to the PCRA’s

jurisdictional time-bar.

       On December 27, 2021, the PCRA court issued notice of its intent to

dismiss Appellant’s petition without a hearing pursuant to Pa.R.Crim.P. 907.

Appellant filed a response in which he alleged that a hearing was necessary to

address his claims. On January 21, 2022, the court dismissed Appellant’s

petition without holding a hearing. Appellant timely filed a Notice of Appeal

and both he and the trial court complied with Pa.R.A.P. 1925.

       Appellant raises the following issues for our review:

       1. Did the PCRA court err by dismissing Appellant’s PCRA [Petition]
       without an evidentiary hearing by stating the issues raised do not
       entitle this Appellant to PCRA relief?

       [2]. Was prior PCRA counsel ineffective for [failing to raise trial
       counsel’s ineffectiveness]?

       [3]. Was trial counsel ineffective for failing to file a subpoena
       duces tecum properly or ask for a continuance, thereby denying
       Appellant the right to due process and the rights of the [S]ixth
       [A]mendment?

Appellant’s Br. at 6-7.2

____________________________________________


1 Appellant did not elaborate in his petition on the alleged discrepancies.
Additionally, the record reflects that the video has been in Appellant’s record
since at least 2017, when he filed his initial counseled PCRA Petition.

2Appellant also claims that the court erred by dismissing his petition without
an evidentiary hearing “even though [the Commonwealth violated] Appellant’s



                                           -2-
J-S25023-22



       Before turning to Appellant’s issues, we must determine if we have

jurisdiction to address them. A petitioner has one year from the date that his

or her judgment becomes final to file a timely PCRA Petition. 42 Pa.C.S. §

9545(b)(1), (3). Appellant’s judgment became final on May 10, 2017, and,

therefore, he had until May 10, 2018, to timely file a petition. 3 Appellant’s

instant petition, filed December 22, 2021, is patently untimely.

       Where, as here, a petitioner files an untimely PCRA Petition, the

petitioner must overcome the jurisdictional time-bar by pleading and proving

one of the exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii): “(1)

interference by government officials in the presentation of the claim; (2) newly


____________________________________________


due process rights.” Appellant’s Br. at 6, 15. Appellant did not raise this issue
in the lower court or in his Rule 1925(b) Statement and, as a result, it is
waived. Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and
cannot be raised for the first time on appeal.”); Pa.R.A.P. 1925(b)(4)(vii)
(“Issues not included in the [Rule 1925(b)] Statement . . . are waived.”).

Additionally, Appellant argues that the PCRA court’s Rule 907 notice was
insufficient to apprise him of its reasons for dismissal. See Appellant’s Br. at
13-14. As our Supreme Court explained in Commonwealth v. Pursell, 749
A.2d 911, 917 n. 7 (Pa. 2000), however, an inadequate Rule 907 notice will
not provide grounds for relief where the petitioner “failed to invoke the
jurisdiction of the [PCRA] court by failing to plead and prove the applicability
of the timeliness exceptions contained in [Section] 9545(b)(1)(i)-(iii).” See
also Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013)
(recognizing that “where the petition is untimely” the failure of a PCRA court
to issue a Rule 907 notice “does not automatically warrant reversal”).

3 “Any petition under this subchapter, including a second or subsequent
petition, shall be filed within one year of the date the judgment becomes final[.
A] judgment becomes final at the conclusion of direct review [or] at the
expiration of time for seeking the review.” 42 Pa.C.S. §§ 9545(b)(1), (3).
Pa.R.A.P. 903(a) (providing 30 days to appeal).

                                           -3-
J-S25023-22



discovered   facts;   [or]   (3)   an   after-recognized   constitutional   right.”

Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012). If a

petitioner fails to invoke a valid exception to the PCRA time-bar, courts are

without jurisdiction to review the petition or provide relief. Commonwealth

v. Spotz, 171 A.3d 675, 676 (Pa. 2017).

      Here, Appellant’s third petition, filed over four years after his judgment

of sentence became final, is untimely. A thorough review of Appellant’s filings,

including his PCRA Petition and brief to this Court, reveals that he has made

no attempt to plead and prove the applicability of one of the timeliness

exceptions to the PCRA’s one-year time bar. Accordingly, we are without

jurisdiction to review the merits of the issues raised, and we are constrained

to affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/2022




                                        -4-